Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 08/15/2022 has been received and entered.

Claims 1-20 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. ZACH C.Y. CHEN on September 15th, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended as follows:
--1. (Currently Amended) A semiconductor device, comprising: 
a substrate; 
a first conduction channel disposed over the substrate; 
a second conduction channel disposed over the substrate; 
a first epitaxial region disposed between the first conduction channel and the second conduction channel; 
a second epitaxial region disposed opposite the first conduction channel from a first drain/source region; and 
a third epitaxial region disposed opposite the second conduction channel from the first drain/source region; 
wherein at least one of the third epitaxial region or a portion of the first epitaxial region is recessed with a first depth, and the second epitaxial region is recessed with a second depth; and wherein the first depth is less than the second depth.--

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is KANG et al. (U.S. Patent No. 9,324,850).  KANG et al. discloses an integrated circuit device includes a first transistor having a first channel between a first source/drain, a second transistor having a second channel between a second source/drain.  KANG fails to show or suggest the limitations of a third epitaxial region disposed opposite the second conduction channel from the first drain/source region; wherein at least one of the third epitaxial region or a portion of the first epitaxial region is recessed with a first depth, and the second epitaxial region is recessed with a second depth; and wherein the first depth is less than the second depth (claims 1-8); or a third contact feature disposed over the first active feature and opposite the second gate feature from the first contact feature;
wherein the third contact feature is characterized with a first depth, and the first and second contact features are each characterized with a second depth, and wherein the first depth is less than the second depth (claims 9-15); or a first depth with which a first contact extends into at least one of source/drain regions of the first pull-down transistor is less than a second depth with which a second contact extends into source/drain regions of the first access transistor (claims 16-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827